internal_revenue_service number release date index number -------------------------------- ----------------------------------------------------------- ---------------------------------- --------------------------------------------- --------------------------------- ------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- ------------------------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-133235-17 date date legend decedent spouse date date date date date date date court trust state z year --------------------------------------------- ------------------------------------------- -------------------------- ------------------------- -------------------------- -------------------------- ------------------------ ----------------------- ---------------------------- ------------------------------------------------------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ------------------- ------------------- ----------- ------- dear ----------------------------------- this letter responds to your authorized representative’s letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code the facts and representations submitted are as follows plr-133235-17 on date decedent a resident of state executed trust a revocable_trust on date decedent amended and restated trust on date decedent died testate survived by spouse trust became irrevocable upon decedent’s death under decedent’s will after the payment of certain residuary bequests decedent’s residuary_estate passed to trust the residuary_estate included various assets including a retirement account ira article iv of trust provides in relevant part that upon decedent’s death the principal and any undistributed_income then remaining shall be held by the trustee in trust for the benefit of spouse article iv paragraph a of trust provides that in each taxable_year of the trust during the lifetime of spouse the trustee s shall pay to spouse an amount equal to the greater of i z percent z percent of the net fair_market_value of the assets of the trust valued as of the first day of each taxable_year of the trust including but not limited to any retirement account payable to the trust or ii the required_minimum_distribution amount the first day of the payment period shall be the date of decedent’s death and the last day of the payment period shall be the date of spouse’s death if possibly sic the payment shall be made in equal quarterly installments at the end of each calendar_quarter article iv paragraph e provides that at spouse’s death the trustees are to distribute all of the principal and income of the trust to specified charities on date the executors of decedent’s estate timely filed a complete form_706 united_states estate and generation-skipping_transfer_tax return with extension based upon the value of the gross_estate and amount of taxable_gifts the executors of decedent’s estate had a filing requirement under sec_6018 and paid estate_tax on or about date on the form_706 the executors did not evidence any intent to divide trust into separate trusts or elect under sec_2056 to treat any assets of trust as qtip on date the executors filed a supplemental form_706 to claim a refund for federal_estate_taxes paid date is within the limitations_period prescribed by sec_6511 on date the trustees petitioned court to divide and modify trust into two trusts an ira trust consisting of the retirement accounts_payable to trust and a non-ira trust holding the other assets of trust the purpose of the division is to qualify the non-ira trust for qtip treatment plr-133235-17 on date court approved the division and modification of trust as modified article iv of trust provides in relevant part that upon decedent’s death the principal and any undistributed_income then remaining shall be held by decedent’s trustees in two separate trusts trust a ira trust and trust b non-ira trust trust a shall include the retirement account payable to the trust and trust b shall include the remaining principal and undistributed_income of the trust trust is further modified by the addition of article xv marital_deduction provisions the terms of which govern the two separate trusts trust a and trust b upon the division of trust at decedent’s death in relevant part article xv provides that if spouse survives decedent then notwithstanding any other provision of this agreement of trust the trustees shall not have any rights powers privileges or immunities which would cause the trusts not to qualify for the federal estate_tax_marital_deduction further article xv provides that a ll provisions of trust shall be construed in accordance with decedent’s primary intention that the trusts qualify for the federal estate_tax_marital_deduction you have requested the following rulings an extension of time under sec_301_9100-1 and -3 and sec_20_2056_b_-7 to sever trust into ira trust and non-ira trust effective as of the date of decedent’s death an extension of time under sec_301_9100-1 and -3 to make a qtip_election under sec_2056 with respect to the assets of the non-ira trust law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is except as limited by sec_2056 determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides in relevant part that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction plr-133235-17 shall be allowed under sec_2056 with respect to such interest if an interest in such property passes or has passed for less than adequate_and_full_consideration in money or money’s worth from the decedent to any person other than the surviving_spouse or the estate of the spouse and if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse sec_2056 provides an exception to the rule_of sec_2056 in the case of qtip sec_2056 provides that for purposes of sec_2056 qtip is treated as passing to the surviving_spouse and for purposes of sec_2056 no part of the property is treated as passing to any person other than the surviving_spouse sec_2056 defines qtip as property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies under sec_2056 a surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that the election may relate to all or any part of property that meets the requirements of sec_2056 provided that any partial election must be made with respect to a fractional or percentage share of the property so that the elective portion reflects its proportionate share of the increase or decrease in value of the entire property for purposes of applying sec_2044 or sec_2519 the fraction or percentage may be defined by formula sec_20_2056_b_-7 provides that a_trust may be divided into separate trusts to reflect a partial election that has been made or is to be made if authorized under the governing instrument or otherwise permissible under local law any such division must be accomplished no later than the end of the period of estate administration if at the time of the filing of the estate_tax_return the trust has not yet been divided the intent to divide the trust must be unequivocally signified on the estate_tax_return sec_20_2056_b_-7 provides that in general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or plr-133235-17 sec_2101 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date sec_20_2056_b_-7 provides that the principles of sec_20_2056_b_-5 apply in determining whether the surviving_spouse is entitled to all of the income_for_life from the entire_interest or a specific_portion of the entire_interest sec_20_2056_b_-5 provides in part that if an interest is transferred in trust the surviving_spouse is entitled_for_life to all of the income from the entire_interest or a specific_portion of the entire_interest if the effect of the trust is to give the spouse substantially that degree of beneficial_enjoyment of the trust property during the spouse’s life which the principles of the law of trusts accord to a person who is unqualifiedly designated as the life_beneficiary of a_trust in addition the surviving spouse’s interest shall meet the condition set forth in sec_20_2056_b_-5 if the spouse is entitled to all of the income as determined by applicable local law that provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and that meets the requirements of sec_1_643_b_-1 of the income_tax regulations under sec_20_2056_b_-5 an interest passing in trust will not satisfy the condition in sec_20_2056_b_-5 that the surviving_spouse be entitled to all the income if the primary purpose of the trust is to safeguard property without providing the spouse with the required beneficial_enjoyment for example assume that the corpus of a_trust consists substantially of property which is not likely to be income producing during the life of the surviving_spouse and that the spouse cannot compel the trustee to convert or otherwise deal with the property as described in sec_20_2056_b_-5 an interest passing to such a_trust will not qualify unless the applicable rules for trust administration require or permit the spouse to require that the trustee provide the required beneficial_enjoyment such as by payments to the spouse out of other assets of the trust sec_20_2056_b_-5 provides that the terms entitled_for_life and payable annually or at more frequent intervals require that under the terms of the trust the income referred to must be currently at least annually distributable to the spouse or that the spouse must have such command over the income that it is virtually the spouse’s thus the surviving_spouse will be entitled_for_life to all of the income from the trust payable annually if under the terms of the trust instrument the spouse has the right exercisable annually or at more frequent intervals to require distribution to the spouse of the trust income and to the extent that right is not exercised the trust income is to be accumulated and added to principal sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 plr-133235-17 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because of intervening events beyond the taxpayer's control based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore decedent's_estate is granted an extension of time of days from the date of this letter to sever trust into ira trust and non-ira trust effective as of the date of decedent’s death and make a qtip_election under sec_2056 with respect to the assets of non-ira trust the above elections should be made on a supplemental form_706 for year the form_706 should be filed with the cincinnati service_center at the following address internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-133235-17 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs special industries leslie h finlow _____________________________ by leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
